In the light of fuller experience the distinction drawn by this court in People ex rel. Ward v. Scheu (167 N.Y. 292) between vacancies in offices created by the Constitution and vacancies in other city offices has proven impracticable. Inroads into the rule of that case create constant doubt. We now hold that article X, section 5, of the Constitution applies to all elective city offices.
The order should be affirmed without costs.
POUND, Ch. J., CRANE, LEHMAN, O'BRIEN, HUBBS, CROUCH and LOUGHRAN, JJ., concur.
Order affirmed. *Page 214